DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Applicant’s election with traverse of Group I and species in the reply filed on 09/15/2022 is acknowledged. 
Applicants’ arguments of Election of Species are not found persuasive because the office action mailed on 07/15/2022 did point out the required electron of patentably distinct species. 
The Examiner requested that Applicant elect a single disclosed species or a single grouping of patentably indistinct species.
Applicants elected species based on 4,4-diamino-2,2’-bipyridine (a single nitrogen donor ligand) and Pd as a single species of Group VIII metal, Group of patentably distinct species of a carbon support and molybdenum oxide.
According to MPEP that “Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.”
In this case, the examiner found varies oxidation state transition metal oxides and carbon of the OAT and support species in the prior arts, they are used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. See the detailed discussion below.
The requirement is still deemed proper and is therefore is made FINAL.
The claims 7, 10-12, 14-15 and 18-21 are withdrawn from consideration.
Claims read on the elected Group and species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-9, 13 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of “in physical communication with the support” recited in claim 1 is unclear and indefinite. Appropriated corrections are required.
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112, second paragraph, for the reasons set forth above.

The limitation of “a Group VA or Group VIA” recites in claim 3 are not transition metals. Appropriated corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-3, 5-6, 8-9 are rejected under 35 U.S.C. 103 as obvious over Hurley et al. (JACS, 2009, 131, 14172-14173, applicants submitted in IDS).
Regarding claim 1, Hurley et al. teach heterogenous OAT catalyst of [ReO2(py-NMe2)4]-Pd/C for removing perchlorate ClO4- (applicant’s elected as impurity) in water (applicant’s elected as being fluid) (pages 14172-14173).
Since Hurley et al. teach all of the claimed reagents and composition, the physical properties of the resulting composition (i.e., the Group VIII metal communication with the support, etc.)  would be inherent as set forth in MPEP 2112.01(II).[1] 
Regarding claims 2-3, as discussed above, the OAT taught by Hurley et al. is in the form of complex with a nitrogen donor (Group VA) of 4-dimethylaminopyridine as the instant claim.
Regarding claim 5, as discussed above, the OAT taught by Hurley et al. has formula [ReO2(py-NMe2)4]-Pd/C. Therefore, a molar ratio between Pd and OAT is 1:1 as the instant claim (page 14172).
Regarding claim 6, the loading of OAT taught by Hurley et al. is 7%wt which is encompassed in the instant claimed ranges (page 14173, Figure 2).
Regarding claim 8, as discussed above, the perchlorate is removed from water which is acidic by perchlorate (pages 14172-14173).
Regarding claim 9, the OAT taught by Hurley et al. contains pyridine with one nitrogen atom as the instant claim.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hurley et al. as applied to claims 1 and 3 above, and further in view of Liu et al. (Abstract of Paper, 250th ACS National Meeting & Exposition, Boston, MA, August 16-20, 2015, ENVR-142).
Regarding claim 4, although Hurley et al do not specific OAT containing molybdenum as per applicant claim 4, Liu et al. bioinspired catalytic materials via oxygen atom transfer (OAT) catalyzed at molybdenum-centered active sites (Abstract):

    PNG
    media_image1.png
    445
    902
    media_image1.png
    Greyscale
 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to Re metal of Hurley et al. with the molybdenum taught by Liu et al. to obtain the invention as specified in the claim 4, motivated by the fact that the resulting catalytic material is much more reactive with perchlorate than earlier generations of heterogeneous catalyst (Abstract).
Since both of Hurley et al. and Liu et al. teach OAT-Pd/C for removing perchlorate, one would have a reasonable expectation of success.
Allowable Subject Matter
Claims 13 and 16-17 including only these elected species of 4,4’-diamine-2,2’-bipyridine are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the rejections under 35 U.S.C. 112(b) as discussed above.
The Examiner searched the elected species as discussed above. There was no prior art discovered on the particular elected species. Therefore, the search of the species has been extended to the non-elected 4-amino-pyridine as discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).